Execution Version





FOURTH AMENDMENT TO CREDIT AGREEMENT




This FOURTH AMENDMENT, dated as of January 29, 2016 (this “Amendment”), amends
that certain Credit Agreement dated as of March 20, 2013 (as amended by the
First Amendment dated as of May 1, 2013, the Second Amendment dated as of
September 30, 2014 and the Third Amendment dated as of December 5, 2014, and as
further amended, supplemented, restated, or otherwise modified from time to
time, the “Credit Agreement”), among CST BRANDS, INC., a Delaware corporation
(the “Borrower”), the several banks and other financial institutions or entities
from time to time party thereto (the “Lenders”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”), and the other
agents named therein. Capitalized terms used but not defined herein have the
meanings assigned to such terms in the Credit Agreement.


W I T N E S S E T H


WHEREAS, the Borrower has requested (i) that the Incremental Lenders (as defined
below) increase their Revolving Credit Commitments pursuant to Section 5.13 of
the Credit Agreement (such increases, the “Incremental Revolving Credit
Commitments”) and (ii) that the Required Lenders agree to amend the Credit
Agreement and grant certain consents thereunder, in each case as set forth
herein;


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:


SECTION 1.  Amendments to Credit Agreement. Subject to satisfaction of the
conditions set forth in Section 4 hereof, the Borrower, the Required Lenders and
the Administrative Agent hereby agree that the Credit Agreement is amended as
follows:


(a)      Section 1.1 of the Credit Agreement is hereby amended by inserting the
following defined terms in proper alphabetical sequence therein:


““Bail-In Action” means the exercise of any Write-down and Conversion Powers.


“Bail-In Legislation” means:


(a)    in relation to an EEA Member Country which has implemented, or which at
any time implements, Article 55 of Directive 2014/59/EU establishing a framework
for the recovery and resolution of credit institutions and investment firms ,
the relevant implementing law or regulation as described in the EU Bail-In
Legislation Schedule from time to time; and


(b)    in relation to any other state, any analogous law or regulation from time
to time which requires contractual recognition of any Write-down and Conversion
Powers contained in that law or regulation.


“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.


“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor Person) from time to
time.










--------------------------------------------------------------------------------

ANNEX I



“Flash Fuel, LLC” means Flash Fuel, LLC, a Delaware limited liability company
and a Domestic Subsidiary and Restricted Subsidiary of the Borrower; provided
that (i) such Subsidiary shall become a Subsidiary Guarantor in the manner
contemplated by Section 8.13, and (ii) it being understood that after giving
effect to a Drop Down Transaction described in clause (d) of the definition
thereof, Flash Fuel, LLC will be an Unrestricted Subsidiary and shall thereupon
cease to be required to be a Subsidiary Guarantor.


“Flash Fuel, LP” means Flash Fuel, LP, a Delaware limited partnership and a
Domestic Subsidiary and Restricted Subsidiary of the Borrower formed to hold the
interests in Fuel South; provided that (i) such Subsidiary shall become a
Subsidiary Guarantor in the manner contemplated by Section 8.13, and (ii) it
being understood that after giving effect to a Drop Down Transaction described
in clause (c) of the definition thereof, Flash Fuel, LP shall no longer hold
interests in Fuel South.


“Forward 1031 Exchange” means, a transaction or a series of transactions
intended to qualify for non-recognition of gain or loss under Section 1031 of
the Code pursuant to which the Borrower and/or any of its Restricted
Subsidiaries (a) exchange Section 1031 Exchanged Properties for Section 1031
Replacement Properties or (b) dispose of Section 1031 Exchanged Properties and
subsequently acquire one or more Section 1031 Replacement Properties (in each
case, which may be accomplished through one or more intermediate steps, which
may be facilitated by a Section 1031 Counterparty). The term “Forward 1031
Exchange” shall include all intermediate steps and transactions taken in
connection with the foregoing.  


“Fourth Amendment” means that certain Fourth Amendment, dated as of January 29,
2016, among the Borrower, the Subsidiary Guarantors party thereto, the
Administrative Agent and the Lenders party thereto.


“Fourth Amendment Effective Date” means the “Effective Date” as defined in the
Fourth Amendment.


“Fuel South” means Fuel South, Inc., a Georgia corporation to be converted into
a limited liability company on or about the Fourth Amendment Effective Date;
provided that (i) such Subsidiary shall become a Subsidiary Guarantor in the
manner contemplated by Section 8.13, and (ii) it being understood that after
giving effect to a Drop Down Transaction described in clause (c) of the
definition thereof, Fuel South will no longer be owned by Flash Fuel, LP and
will be an Unrestricted Subsidiary and shall thereupon cease to be required to
be a Subsidiary Guarantor.


“Resolution Authority” means any body which has authority to exercise any
Write-down and Conversion Powers.


“Reverse 1031 Exchange” means, a transaction or a series of transactions
intended to qualify for non-recognition of gain or loss under Section 1031 of
the Code pursuant to which (a) a Section 1031 EAT Counterparty receives funds
from the Borrower and/or a Restricted Subsidiary to acquire Section 1031
Replacement Properties, which the Borrower and/or any of its Restricted
Subsidiaries could have acquired pursuant to a transaction permitted pursuant to
this Agreement, in return for a Section 1031 Promissory Note, (b) such acquired






--------------------------------------------------------------------------------

ANNEX I

Section 1031 Replacement Properties are ‘parked’ with such Section 1031 EAT
Counterparty, (c) the Borrower and/or any of its Restricted Subsidiaries dispose
of Section 1031 Exchanged Properties to one or more third parties directly or
through a Section 1031 QI Counterparty, (d) proceeds from such disposition of
Section 1031 Exchanged Properties referenced in clause (c) above are received by
such Section 1031 QI Counterparty and are used by such Section 1031 QI
Counterparty to acquire the Section 1031 Replacement Properties referenced in
clause (a) above from the applicable Section 1031 EAT Counterparty, (e) proceeds
from such disposition of such Section 1031 Replacement Properties received by
such Section 1031 EAT Counterparty are used by such Section 1031 EAT
Counterparty to repay its Section 1031 Promissory Note and (f) the Section 1031
Replacement Properties are transferred by such Section 1031 QI Counterparty to
the Borrower and/or any of its Restricted Subsidiaries, in each case, subject to
changes recommended by counsel to the Borrower and reasonably acceptable to the
Administrative Agent (such acceptance not to be unreasonably withheld or
delayed). The term “Reverse 1031 Exchange” shall include all intermediary steps
and transactions taken in connection with the foregoing.


“Section 1031 Counterparty” means a Section 1031 EAT Counterparty, a Section
1031 QI Counterparty, or any other Person that is a counterparty to a Forward
1031 Exchange under part (a) of the definition thereof, as applicable.
 
“Section 1031 EAT Counterparty” means an entity reasonably acceptable to the
Administrative Agent (it being understood that the Chicago Deferred Exchange
Company, each other member of the Federation of Exchange Accommodators and any
other Person with reasonably similar standing shall be deemed to be acceptable)
that is not an Affiliate of the Borrower and that serves as an exchange
accommodation titleholder in connection with a Section 1031 Exchange.


“Section 1031 QI Counterparty” means an entity reasonably acceptable to the
Administrative Agent (it being understood that each member of the Federation of
Exchange Accommodators and any other Person with reasonably similar standing
shall be deemed to be acceptable) that is not an Affiliate of the Borrower and
that serves as a qualified intermediary in connection with a Section 1031
Exchange.


“Section 1031 Exchange” means a Forward 1031 Exchange, a Reverse 1031 Exchange
and any other analogous transaction intended to qualify for non-recognition of
gain or loss under Section 1031 of the Code pursuant to which the Borrower
and/or any of its Restricted Subsidiaries exchange Properties owned by them for
Properties owned by a third party.


“Section 1031 Exchanged Property” means, in any Section 1031 Exchange, the
Property or Properties disposed of by the Borrower and/or a Restricted
Subsidiary, whether directly or indirectly through a series of related
transactions.


“Section 1031 Promissory Note” means any promissory note or similar instrument
issued by a Section 1031 Counterparty in favor of the Borrower and/or a
Restricted Subsidiary in connection with a Reverse 1031 Exchange, evidencing any
loan or advance made to such Section 1031 Counterparty by the Borrower and/or a
Restricted Subsidiary and, at the Borrower’s option, secured by a first priority
Lien in the Section 1031 Replacement Property to be acquired and ‘parked’ with
such Section 1031 Counterparty; provided that such note






--------------------------------------------------------------------------------

ANNEX I

or other instrument is in form and substance reasonably acceptable to the
Administrative Agent.


“Section 1031 Replacement Property” means, in any Section 1031 Exchange, the
Property or Properties initially owned by one or more third parties and acquired
by the Borrower and/or a Restricted Subsidiary, whether directly or indirectly
through a series of related transactions.”


“Write-down and Conversion Powers” means:


(a)    in relation to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in the EU Bail-In Legislation Schedule; and


(b)    in relation to any other applicable Bail-In Legislation:


(i)    any powers under that Bail-In Legislation to cancel, transfer or dilute
shares issued by a Person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a Person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that Person or any other Person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and


(ii)    any similar or analogous powers under that Bail-In Legislation.”


(b)      The definition of “Asset Disposition” appearing in Section 1.1 of the
Credit Agreement is hereby amended by (i) deleting the word “and” at the end of
clause (g) of such definition, (ii) re-lettering clause (h) of such definition
as clause (i) and (iii) inserting the following new clause (h) immediately
following clause (g) of such definition:


“(h) in connection with any Section 1031 Exchange, the assignment by any Credit
Party or any Restricted Subsidiary to an applicable Section 1031 Counterparty of
its rights, title or interest under any purchase agreement or similar agreement
to purchase Section 1031 Replacement Property or under any sale agreement or
similar agreement to sell Section 1031 Exchanged Properties; and”


(c)      Clause (d) of the definition of “Defaulting Lender” appearing in
Section 1.1 of the Credit Agreement is hereby amended by (i) deleting the word
“or” at the end of subclause (i) thereof, and (ii) inserting “or (iii) become
the subject of a Bail-in Action” immediately following subclause (ii) thereof:
(d)      The definition of “Drop Down Transaction” appearing in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety as follows:


““Drop Down Transaction” means the contribution, sale, lease, conveyance,
disposition or other transfer, whether directly or indirectly through a series
of related transactions, by the Borrower or any of its Restricted Subsidiaries
to the MLP Entities of (a) the limited






--------------------------------------------------------------------------------

ANNEX I

partnership interests of CST Fuel Supply Co, (b) the limited partnership
interests of Flash Fuel, LP, (c) 100% of the limited liability company interests
of Fuel South, (d) 100% of the limited liability interests of Flash Fuel, LLC
and/or (e) the real and personal Property comprising the retail stores initially
opened since the Funding Date or the Borrower’s headquarters and distribution
center.”


(e)      The definition of “Permitted Acquisition” appearing in Section 1.1 of
the Credit Agreement is hereby amended by inserting the following proviso at the
end thereof:


“provided, further, that in connection with any Acquisition of Section 1031
Replacement Properties made in connection with a Section 1031 Exchange that the
Borrower and/or any of its Restricted Subsidiaries could have otherwise acquired
directly pursuant to a Permitted Acquisition, each of the foregoing requirements
shall be deemed to apply at the time of the acquisition of such Section 1031
Replacement Property from the applicable third parties, whether directly by the
Borrower and/or its Restricted Subsidiaries or indirectly through the applicable
Section 1031 Counterparty (except that, notwithstanding the foregoing proviso,
the requirements of clause (iv) above shall continue to apply as of the date the
Borrower and/or the applicable Restricted Subsidiaries shall have actually
acquired such Section 1031 Replacement Property).”


(f)      The definition of “Revolving Credit Commitment” appearing in Section
1.1 of the Credit Agreement is hereby amended and restated in its entirety as
follows:


““Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to the
account of the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 5.13 and any Extended Revolving Credit Commitments) and (b) as to all
Revolving Credit Lenders, the aggregate commitment of all Revolving Credit
Lenders to make Revolving Credit Loans, as such amount may be modified at any
time or from time to time pursuant to the terms hereof (including, without
limitation, Section 5.13 and any Extended Revolving Credit Commitments). The
aggregate Revolving Credit Commitment of all the Revolving Credit Lenders on the
Fourth Amendment Effective Date shall be $500,000,000.”


(g)      Section 4.4(b)(ii) of the Credit Agreement is hereby amended by
inserting the following parenthetical at the end of clause (A) of the first
proviso of such Section:


“(provided that for purposes of this Section 4.4(b)(ii), any Net Cash Proceeds
received in connection with an Asset Disposition of Section 1031 Exchanged
Properties pursuant to a Section 1031 Exchange shall be deemed to have been
received on the date on which such Section 1031 Exchange has been fully
consummated and no Section 1031 Exchanged Property or Section 1031 Replacement
Property remains ‘parked’ with any applicable Section 1031 Counterparty, whether
or not such Net Cash Proceeds are actually received or reinvested prior to the
consummation of such Section 1031 Exchange)”


(h)      Section 5.15(a)(iv) of the Credit Agreement is hereby amended by
deleting the last sentence thereof and replacing it with the following:






--------------------------------------------------------------------------------

ANNEX I



“Subject to Section 12.20, no reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.”


(i)      Section 8.17(d) of the Credit Agreement is hereby amended and restated
in its entirety as follows:


“(d)    No Unrestricted Subsidiary may own any Capital Stock in or Indebtedness
of, or own or hold any Lien on any Property of, the Borrower or any Restricted
Subsidiary (other than (i) limited partnership interests in CST Fuel Supply Co
or Flash Fuel, LP received by such Unrestricted Subsidiary or (ii) Capital Stock
in Fuel South indirectly owned by such Unrestricted Subsidiary, in each case
pursuant to a Drop Down Transaction permitted hereunder).”


(j)      Article VIII of the Credit Agreement is hereby amended by inserting a
new Section 8.18 at the end of such Article:


“SECTION 8.18. Section 1031 Exchanges. On or before the end of the 180 day
period during which any Section 1031 Exchange is to be completed, deliver to the
Administrative Agent a certificate from a Responsible Officer certifying that:


(a)    (i) the aggregate value of (A) the Section 1031 Exchanged Properties sold
by the Borrower or applicable Restricted Subsidiary in connection with such
Section 1031 Exchange, plus (B) if applicable, the principal amount of the
Section 1031 Promissory Note loaned by the Borrower or applicable Restricted
Subsidiary to the applicable Section 1031 Counterparty, shall be substantially
equivalent or less than (ii) the aggregate value of (A) the Section 1031
Replacement Property received by the Borrower or applicable Restricted
Subsidiary in connection with such Section 1031 Exchange, plus (B) if
applicable, the cash repayment (whether in full or in part) made to the Borrower
or applicable Restricted Subsidiary in respect of a Section 1031 Promissory
Note, plus (C) additional cash, if any, received by the Borrower or applicable
Restricted Subsidiary in exchange for the Section 1031 Exchanged Property; and


(b)    any rights, title or interest under (i) any purchase agreement or similar
agreement to purchase Section 1031 Replacement Property or (ii) any sale
agreement or similar agreement to sell Section 1031 Exchanged Properties, in
each case which have been assigned to a Section 1031 Counterparty by any Credit
Party or any Restricted Subsidiary in connection with a Section 1031 Exchange,
have been re-assigned to such Credit Party or Restricted Subsidiary.”


(k)      Section 9.3 of the Credit Agreement is hereby amended by (i) deleting
the word “and” at the end of clause (p) of such Section, (ii) replacing the
reference to clause (p) in the last sentence of such Section with a reference to
clause (r), (iii) re-lettering clause (q) of such Section as clause (r) and (iv)
inserting the following new clause (q) immediately following clause (p) of such
Section:


“(q)    any Investment evidenced by a Section 1031 Promissory Note so long as
(A) no Default exists at the time when such Section 1031 Promissory Note is
issued and (B) the Borrower delivers to the Administrative Agent promptly after
execution thereof copies of






--------------------------------------------------------------------------------

ANNEX I

each material agreement, instrument, certificate or other document executed in
connection with the applicable Section 1031 Exchange, in each case certified by
a Responsible Officer of the Borrower; provided that (i) the aggregate principal
amount of any such Section 1031 Promissory Note does not exceed the sum of (A)
the purchase price to be paid by the applicable Section 1031 Counterparty for
the Section 1031 Replacement Property to be ‘parked’ with such Section 1031
Counterparty, (B) estimated capital expenditures and operating expenses to be
incurred with respect to such Section 1031 Replacement Property during the 180
day period during which such Section 1031 Exchange is to be completed and (C)
any other amounts reasonably acceptable to the Administrative Agent related to
the Section 1031 Exchange, and (ii) the Section 1031 Promissory Note, together
with its right, title and interest in any collateral or other supporting
obligation securing such Section 1031 Promissory Note, shall be included as
Collateral of the Administrative Agent for the benefit of the Secured Parties
and the Administrative Agent (it being understood that (i) no additional
documentation will be required with respect to the Administrative Agent’s
collateral interest in any such collateral or supporting obligation securing
such Section 1031 Promissory Note and (ii) to the extent such Section 1031
Promissory Note shall be delivered to the Administrative Agent, such Section
1031 Promissory Note, together with any indorsement delivered therewith, shall
be returned to the Borrower or applicable Restricted Subsidiary within two
Business Days after the Administrative Agent’s receipt of the certificate of a
Responsible Officer delivered pursuant to Section 8.18); and”


(l)      Section 9.16 of the Credit Agreement is hereby amended by inserting the
words “or, to the extent required to become Subsidiary Guarantors, Fuel South,
Flash Fuel, LLC and Flash Fuel, LP,” immediately following the words “CST Fuel
Supply Co” where they appear in such Section.


(m)      Section 12.16(a) of the Credit Agreement is hereby amended by inserting
the words “and, to the extent required to become Subsidiary Guarantors, Fuel
South, Flash Fuel, LLC and Flash Fuel, LP,” immediately following the words “CST
Fuel Supply Co” where they appear in such Section.


(n)      Section 12.16(c) of the Credit Agreement is hereby amended by inserting
the following parenthetical at the end thereof:


“(including, for the avoidance of doubt, (i) the automatic release of Fuel South
immediately upon the consummation of a Drop Down Transaction pursuant to clause
(c) of the definition thereof and (ii) the automatic release of Flash Fuel, LLC
immediately upon the consummation of a Drop Down Transaction pursuant to clause
(d) of the definition thereof)”
 
(o)      Article XII of the Credit Agreement is hereby amended by inserting a
new Section 12.20 at the end of such Article:


“SECTION 12.20. Contractual Recognition of Bail-In. Notwithstanding any other
term of any Loan Document or any other agreement, arrangement or understanding
among the parties hereto, each party hereto acknowledges and accepts that any
liability of any party hereto to any other party hereto under or in connection
with the Loan Documents, to the extent such liability is unsecured, may be
subject to Bail-In Action by the relevant Resolution Authority and acknowledges
and accepts to be bound by the effect of:








--------------------------------------------------------------------------------

ANNEX I

(a)    any Bail-In Action in relation to any such liability, including (without
limitation):


(i)    a reduction, in full or in part, in the principal amount, or outstanding
amount due (including any accrued but unpaid interest) in respect of any such
liability;


(ii)    a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and


(iii)    a cancellation of any such liability; and


(b)    a variation of any term of any Loan Document to the extent necessary to
give effect to any Bail-In Action in relation to any such liability.”


SECTION 2.      Representations and Warranties. In order to induce the other
parties hereto to enter into this Amendment and to agree to amend the Credit
Agreement in the manner provided herein, each Credit Party represents and
warrants that the following statements are true and correct as of the Effective
Date (as defined below), which representations and warranties shall survive the
execution and delivery of this Amendment:


(a)      Each Credit Party has the corporate or other organizational right,
power and authority and has taken all necessary corporate and other action to
authorize the execution and delivery of this Amendment and the performance of
this Amendment and, in the case of the Borrower, the Credit Agreement as amended
by this Amendment (the “Amended Credit Agreement”), in accordance with their
respective terms. This Amendment has been duly executed and delivered by the
duly authorized officers of each Credit Party, and each of this Amendment and,
in the case of the Borrower, the Amended Credit Agreement constitutes the legal,
valid and binding obligation of each Credit Party, enforceable in accordance
with its terms, except as such enforceability may be limited by Debtor Relief
Laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies.


(b)      The execution, delivery and performance by each Credit Party of this
Amendment and the performance by the Borrower of the Amended Credit Agreement
(a) do not require any Governmental Approval or any consent by or approval of
any other third Person (including shareholders or any class of directors,
whether interested or disinterested, of the Borrower or any other Person), nor
is any such Governmental Approval or other consent or approval necessary for the
validity or enforceability of this Amendment and the Amended Credit Agreement or
the consummation of the transactions contemplated thereby, except (i) such as
have been obtained or made and are in full force and effect, (ii) those third
party approvals or consents which, if not made or obtained, would not cause a
Default hereunder or could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, and (iii) the filing of any required
documents with the SEC, (b) will not violate any Applicable Law (except for such
violations that would not reasonably be expected to have a Material Adverse
Effect) or the articles of incorporation, bylaws or other organizational
documents of the Borrower or any Restricted Subsidiary, (c) will not violate or
result in a default under any indenture, agreement or other instrument
evidencing Indebtedness over the Threshold Amount binding upon the Borrower or
any Restricted Subsidiary or its Properties, or give rise to a right thereunder
to require any payment to be made by the Borrower or such Restricted Subsidiary
and (d) will not result in the creation or imposition of any Lien on any
Property of the Borrower or any Restricted Subsidiary (other than Permitted
Liens).






--------------------------------------------------------------------------------

ANNEX I



(c)      The representations and warranties made by any Credit Party in or
pursuant to the Amended Credit Agreement are true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects as of the Effective Date
with the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects, except for any representation and warranty that is qualified
by materiality or reference to Material Adverse Effect, which such
representation and warranty shall be true and correct in all respects as of such
earlier date).


(d)      No Default or Event of Default has occurred and is continuing or would
result from giving effect to this Amendment.


SECTION 3.      Consent. Subject to satisfaction of the conditions set forth in
Section 4 hereof, the Required Lenders hereby consent to the following:


(a)      the sale of certain Properties of the Borrower and/or its Restricted
Subsidiaries identified by the Borrower to the Administrative Agent (such
transactions, together with any incidental transaction necessary or advisable in
connection therewith, the “Flash Foods Exchanged Property Sale”) notwithstanding
any provision of the Credit Agreement or any Loan Document to the contrary,
including the requirement to use any exceptions or baskets under any otherwise
applicable provision (which, for the avoidance of doubt, shall not be used or
reduced after giving effect to the Flash Foods Exchanged Property Sale);
provided that (i) the Flash Foods Exchanged Property Sale shall be consummated
within 180 days after the acquisition by the Borrower or the applicable Section
1031 Counterparty (as defined in the Amended Credit Agreement) of Flash Foods,
Inc. (to become Flash Foods, LLC on or about the Effective Date), certain of its
affiliates and certain Properties thereof (the “Flash Foods Acquisition”) and
(ii) the proceeds of the Flash Foods Exchanged Property Sale shall be applied to
complete a Reverse 1031 Exchange with respect to the portion of the Properties
to be acquired in the Flash Foods Acquisition previously identified by the
Borrower to the Administrative Agent; and


(b)      the exclusion from the calculation of Consolidated Fixed Charges for
any applicable period of any one-time federal, state, local and foreign income
taxes paid in cash in connection with (i) a series of transactions among the
Borrower, CST Canada Co. and CST Canada Holding Inc. to effect the distribution
of an amount not to exceed $360,000,000 from CST Canada Co. to the Borrower or
(ii) the Flash Foods Exchanged Property Sale.


SECTION 4.      Conditions Precedent. This Amendment shall become effective upon
the date (such date, the “Effective Date”) that each of the following conditions
precedent shall have been satisfied:


(a)      The Administrative Agent shall have received executed counterparts to
this Amendment duly executed and delivered by (i) each Credit Party, (ii) the
Required Lenders and (iii) each Lender making an Incremental Revolving Credit
Commitment pursuant to this Amendment (the “Incremental Lenders”).


(b)      The Borrower shall have delivered to the Administrative Agent (which
shall promptly make such information available to the Lenders in accordance with
its customary practice) an Officer’s Compliance Certificate demonstrating that
the Borrower will be in compliance on a pro forma






--------------------------------------------------------------------------------

ANNEX I

basis with the financial covenants set forth in Section 9.15 of the Credit
Agreement after giving effect to (1) the Incremental Revolving Credit
Commitments (assuming that the Revolving Credit Commitments (including the
Incremental Revolving Credit Commitments) are fully drawn), (2) the making of
any Incremental Loans pursuant thereto and (3) any Permitted Acquisition or
other contemplated use of proceeds consummated in connection therewith.


(c)      The Administrative Agent shall have received from the Borrower a
certificate, executed by a Responsible Officer of Borrower in form and substance
satisfactory to the Administrative Agent, attaching a copy of the resolutions,
in form and substance reasonably satisfactory to the Administrative Agent, of
the board of directors (or similar body) of the Borrower (or a duly authorized
committee thereof) authorizing the execution, delivery and performance of this
Amendment and the transactions contemplated hereby.


(d)      The Administrative Agent shall have received an opinion of Baker Botts
L.L.P., counsel to the Credit Parties, addressed to the Administrative Agent and
the Lenders as to customary matters regarding the Credit Parties and this
Amendment as the Administrative Agent may reasonably request (which opinions
shall expressly permit reliance by permitted successors and assigns of the
addressees thereof), in each case in form and substance reasonably satisfactory
to the Administrative Agent.


(e)      The representations and warranties of the Credit Parties set forth in
Section 2(a)-(c) above shall be true and correct in all material respects as of
the Effective Date, except for any representation and warranty that is qualified
by materiality or reference to Material Adverse Effect, which such
representation and warranty shall be true and correct in all respects as of the
Effective Date with the same effect as if made on and as of such date (except
for any such representation and warranty that by its terms is made only as of an
earlier date, which representation and warranty shall remain true and correct in
all material respects, except for any representation and warranty that is
qualified by materiality or reference to Material Adverse Effect, which such
representation and warranty shall be true and correct in all respects as of such
earlier date).


(f)      No Default or Event of Default shall have occurred and be continuing or
would result from giving effect to this Amendment, the Incremental Revolving
Credit Commitments and the making of any Incremental Loans on the Effective
Date.


(g)      The Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower in form and substance reasonably
satisfactory to the Administrative Agent certifying as to the satisfaction of
the condition set forth in clauses (e) and (f) above.


SECTION 5.      Incremental Revolving Credit Commitments.


(a)      This amendment also constitutes a “Lender Joinder Agreement” referenced
in Section 5.13 of the Credit Agreement. The Borrower, the Administrative Agent
and each Incremental Lender hereby agree that the Incremental Revolving Credit
Commitments shall become effective upon the Effective Date and shall constitute
“Incremental Revolving Credit Commitments” as defined in the Credit Agreement.


(b)      The Borrower, the Administrative Agent and the Incremental Lenders
hereby agree that the Incremental Revolving Credit Increase made with respect to
the Incremental Revolving Credit Commitments made pursuant to hereto shall have
terms identical to those contemplated for the






--------------------------------------------------------------------------------

ANNEX I

existing Revolving Credit Facility under the Credit Agreement (other than with
respect to any upfront fees as specified in an engagement letter dated as of
January 20, 2016 between the Borrower and Wells Fargo Securities, LLC). Each
Incremental Lender’s Incremental Revolving Credit Commitment and each Revolving
Credit Lender’s revised Revolving Credit Commitment Percentages shall be in the
amount set forth on Schedule 1 hereto.


(c)      On and after the Effective Date, the Incremental Revolving Credit
Commitments shall constitute “Incremental Revolving Credit Commitments” as
defined in the Credit Agreement.


(d)      On the Effective Date, the outstanding Revolving Credit Loans and
Revolving Credit Commitment Percentages of Swingline Loans and L/C Obligations
will be reallocated by the Administrative Agent among the Revolving Credit
Lenders in accordance with their revised Revolving Credit Commitment Percentages
and the Revolving Credit Lenders agree to make all payments and adjustments
necessary to effect such reallocation and the Borrower shall pay any and all
costs required pursuant to Section 5.9 in connection with such reallocation as
if such reallocation were a repayment.


SECTION 6.      Assumed or Acquired Letters of Credit. Upon the consummation of
the Flash Foods Acquisition on or about February 1, 2016, without further action
by any party hereto, each letter of credit listed on Annex II hereto shall be
deemed to have been issued as a U.S. Letter of Credit under the Credit Agreement
by Wells Fargo, as a U.S. Issuing Lender, and Wells Fargo shall be deemed to
have granted to each L/C Participant, and each L/C Participant shall be deemed
to have accepted and purchased from Wells Fargo, for such L/C Participant’s own
account and risk, an undivided interest equal to such L/C Participant’s
Revolving Credit Commitment Percentage in Wells Fargo’s obligations and rights
under and in respect of each such letter of credit. Such L/C Participants’
interests shall be on all the same terms and conditions as participations
granted under Section 3.4 of the Credit Agreement in all other Letters of Credit
issued or to be issued thereunder.


SECTION 7.      Reaffirmation. Each Credit Party hereby expressly acknowledges
the terms of this Amendment and the Amended Credit Agreement and reaffirms, as
of the date hereof, (i) the covenants and agreements contained in each Loan
Document to which it is a party, including, in each case, such covenants and
agreements as in effect immediately after giving effect to this Amendment and
the transactions contemplated hereby, (ii) its guarantee of the Secured
Obligations pursuant to the Guarantee and Collateral Agreement and (iii) its
grant of Liens on the Collateral to secure the Secured Obligations pursuant to
the Security Documents.


SECTION 8.      Effects on Loan Documents. Except as specifically amended
herein, the Credit Agreement shall continue to be in full force and effect and
is hereby in all respects ratified and confirmed. This Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or Agent under
any of the Loan Documents, nor constitute a waiver of any provision of the Loan
Documents. This Amendment shall constitute a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents, and on and after the
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the Credit
Agreement, and each reference in the other Loan Documents to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Amended Credit Agreement.


SECTION 9.      GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AMENDMENT AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR






--------------------------------------------------------------------------------

ANNEX I

RELATING TO THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY AGREES TO THE
PROVISIONS OF SECTION 12.5 OF THE CREDIT AGREEMENT AS IF SUCH SECTION WAS SET
FORTH IN FULL HEREIN.


SECTION 10.      Execution in Counterparts. This Amendment may be executed in
any number of counterparts and by the different parties hereto on separate
counterparts, including by means of facsimile or electronic transmission
(including .pdf format), each of which when so executed and delivered shall be
an original, but all of which shall together constitute one and the same
instrument.


[Signature pages follow]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.
                
BORROWER:


CST BRANDS, INC.




By:     /s/ Clayton E. Killinger                
Name:    Clayton E. Killinger
Title:    Executive Vice President and Chief Financial Officer




SUBSIDIARY GUARANTORS:


CST DIAMOND, L.P.


By: Emerald Marketing, Inc., its General Partner


By:     /s/ Clayton E. Killinger                
Name:    Clayton E. Killinger
Title:    Executive Vice President and Chief Financial Officer




CST SECURITY SERVICES, INC.




By:     /s/ Clayton E. Killinger                
Name:    Clayton E. Killinger
Title:    Executive Vice President and Chief Financial Officer

Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

ANNEX I



AUTOTRONIC SYSTEMS, INC.
BIG DIAMOND, LLC
BIG DIAMOND NUMBER 1, LLC
CST ARKANSAS STATIONS, LLC
CST CALIFORNIA STATIONS, INC.
CST MARKETING AND SUPPLY LLC
CST METRO LLC
CST SERVICES LLC
CST USA INC.
CST ARIZONA STATIONS, INC.
CST SHAMROCK STATIONS, INC.
EMERALD MARKETING, INC.
NATIONAL CONVENIENCE STORES INCORPORATED
SIGMOR BEVERAGE, INC.
SIGMOR COMPANY, LLC
SIGMOR NUMBER 5, INC.
SIGMOR NUMBER 43, INC.
SIGMOR NUMBER 79, INC.
SIGMOR NUMBER 80, INC.
SIGMOR NUMBER 103, INC.
SIGMOR NUMBER 105, INC.
SIGMOR NUMBER 119, INC.
SIGMOR NUMBER 178, INC.
SIGMOR NUMBER 196, INC.
SIGMOR NUMBER 238, INC.
SIGMOR NUMBER 259, INC.
SIGMOR NUMBER 422, INC.
SKIPPER BEVERAGE COMPANY, LLC
SUNSHINE BEVERAGE CO.
TOC-DS COMPANY
VALLEY SHAMROCK, INC.
CST DIAMOND HOLDINGS LLC
REAL ESTATE VENTURES, LLC
ELR, LLC
CST REAL ESTATE HOLDINGS, LLC
CST BRANDS HOLDINGS, LLC
CST BRANDS HOLDINGS, INC.
CST ARIZONA, LLC
CST LOUISIANA, LLC
CST STATIONS TEXAS, LLC
CST MANAGEMENT, INC.
CST NEW MEXICO, LLC




By:     /s/ Clayton E. Killinger                
Name:    Clayton E. Killinger
Title:    Executive Vice President and Chief Financial Officer



Signature Page to Fourth Amendment

--------------------------------------------------------------------------------

ANNEX I



N2I ONE, LLC
N2I TWO, LLC
CAPL HOLDING, INC.
CST NEW YORK, LLC
CST MICHIGAN, LLC
CST MINNESOTA, LLC
CST SOUTH DAKOTA, LLC
CST WEST VIRGINIA, LLC
CST WISCONSIN, LLC
CST VIRGINIA, LLC




By:     /s/ Clayton E. Killinger                
Name:    Clayton E. Killinger
Title:    Executive Vice President and Chief Financial Officer




CST FUEL SUPPLY LP


By: CST USA Inc., its General Partner




By:     /s/ Clayton E. Killinger                
Name:    Clayton E. Killinger
Title:    Executive Vice President and Chief Financial Officer







Signature Page to Fourth Amendment

--------------------------------------------------------------------------------

ANNEX I

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender
and Lender




By:                     
Name:     Nathan R. Rantala
Title:    Director

Signature Page to Fourth Amendment

--------------------------------------------------------------------------------

ANNEX I

[______________________________], as Lender




By:                     
Name:
Title:





Signature Page to Fourth Amendment

--------------------------------------------------------------------------------

ANNEX I

Schedule 1


Incremental Revolving Credit Commitments




Incremental Lender
Incremental Revolving Credit Commitment
Total Revolving Credit Commitment
Wells Fargo Bank, National Association


$12,500,000




$40,625,000


Mizuho Bank, Ltd.


$12,500,000




$35,000,000


Royal Bank of Canada


$12,500,000




$35,000,000


The Bank of Tokyo-Mitsubishi UFJ, Ltd.


$0




$22,500,000


Fifth Third Bank


$12,500,000




$22,500,000


Branch Banking & Trust


$10,000,000




$21,250,000


PNC Bank, National Association


$10,000,000




$19,375,000


The Bank of Nova Scotia


$10,000,000




$31,825,000


U.S. Bank National Association


$0




$15,000,000


Regions Bank


$10,000,000




$25,000,000


BOKF, NA dba Bank of Texas


$10,000,000




$25,000,000


JPMorgan Chase Bank N.A.


$15,000,000




$34,375,000


Bank of America, N.A.


$20,000,000




$33,800,000


Texas Capital Bank


$4,000,000




$12,125,000


Credit Suisse AG, Cayman Islands Branch


$20,000,000




$42,500,000


Canadian Imperial Bank of Commerce, New York Branch


$10,000,000




$19,375,000


Compass Bank


$11,000,000




$20,375,000


Whitney Bank


$10,000,000




$19,375,000


Frost Bank


$10,000,000




$17,500,000


The Northern Trust Company


$0




$7,500,000


Total


$200,000,000




$500,000,000





Revised Revolving Credit Commitment Percentages



Annex I to Fourth Amendment



--------------------------------------------------------------------------------

ANNEX I

Revolving Credit Lender
Revolving Credit Commitment (after giving effect to Incremental Revolving Credit
Commitments)
Revolving Credit Commitment Percentage
Wells Fargo Bank, National Association


$40,625,000


8.125
%
Mizuho Bank, Ltd.


$35,000,000


7.000
%
Royal Bank of Canada


$35,000,000


7.000
%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.


$22,500,000


4.500
%
Fifth Third Bank


$22,500,000


4.500
%
Branch Banking & Trust


$21,250,000


4.250
%
PNC Bank, National Association


$19,375,000


3.875
%
The Bank of Nova Scotia


$31,825,000


6.365
%
U.S. Bank National Association


$15,000,000


3.000
%
Regions Bank


$25,000,000


5.000
%
BOKF, NA dba Bank of Texas


$25,000,000


5.000
%
JPMorgan Chase Bank N.A.


$34,375,000


6.875
%
Bank of America, N.A.


$33,800,000


6.760
%
Texas Capital Bank


$12,125,000


2.425
%
Credit Suisse AG, Cayman Islands Branch


$42,500,000


8.500
%
Canadian Imperial Bank of Commerce, New York Branch


$19,375,000


3.875
%
Compass Bank


$20,375,000


4.075
%
Whitney Bank


$19,375,000


3.875
%
Frost Bank


$17,500,000


3.500
%
The Northern Trust Company


$7,500,000


1.500
%
Total


$500,000,000


100.000
%










Signature Page to Fourth Amendment

--------------------------------------------------------------------------------

ANNEX II

Assumed or Acquired Letters of Credit




Amounts in USD
 
 
 
 
 
 
 
 
 
 
 
 
Issuer
L/C Number
Expiration Date
Amount
Beneficiary
Financial / Performance
 
 
 
 
 
 
Wells Fargo Bank, N.A.
IS0298946U
4/1/2017
$27,500.00
State of Florida, Department of Transportation


Either
Wells Fargo Bank, N.A.
IS0002390
7/13/2016
$68,000.00
State of Florida, Department of Transportation


Either
Wells Fargo Bank, N.A.
IS0010900
11/1/2016
$34,450.00
State of Florida, Department of Transportation


Either
Wells Fargo Bank, N.A.
IS0338772U
10/1/2017
$27,500.00
State of Florida, Department of Transportation
Either




Annex II to Fourth Amendment

